Former opinion sustained on rehearing September 27, 1927.                              ON REHEARING.                              (259 P. 430.)
Since our former decision, a rehearing has been granted and the cause has been reargued. *Page 444 
After a consideration by all of the members of the court, the majority of the court are still of the opinion that the majority opinion rendered upon the first hearing correctly construed the statute upon which the suit was based and correctly applied the law to the facts of the case.
For these reasons the decree must be affirmed, but without costs to either party upon the appeal.
FORMER OPINION SUSTAINED.